IN THE SUPREME COURT OF THE STATE OF NEVADA


IN THE MATTER OF                                        No. 84116
REINSTATEMENT OF JOSEPH B.
IARUSSI, BAR NO. 9284.                                         RILED

                     ORDER OF REINSTATEMENT               BY
                                                                   DEPUTY CLERK
            This is an automatic review of a Southern Nevada Disciplinary
Board hearing panel's recommendation to reinstate suspended attorney
Joseph B. Iarussi with certain conditions. As no briefs have been filed, this
matter stands submitted for decision. SCR 116(2).
            This court suspended Iarussi from the practice of law for one
year for violating RPC 1.4 (communication), RPC 1.15 (safekeeping
property), and RPC 8.4(b) (misconduct: committing a criminal act that
reflects adversely on the lawyer's honesty, trustworthiness, or fitness). In
re Discipline of Iarussi, Nos. 79030, 81338, 2020 WL 6275387 (Nev. Oct. 23,
2020) (Order Denying Petition for Temporary Suspension and Approving
Conditional Guilty Plea Agreement). Iarussi petitioned for reinstatement
and, following a hearing, the hearing panel unanimously recommended that
he be reinstated to the practice of law with certain conditions.
            Based on our de novo review, we agree with the panel's
conclusion that Iarussi has satisfied his burden in seeking reinstatement
by clear and convincing evidence.      See SCR 116(2) (providing that an
attorney seeking reinstatement must demonstrate compliance with certain
criteria "by clear and convincing evidence); Application of Wright, 75 Nev.
111, 112-13, 335 P.2d 609, 610 (1959) (reviewing a petition for
reinstatement de novo). We therefore approve the panel's recommendation
that Iarussi be reinstated to the practice of law. We also approve the
conditions of reinstatement recommended by the panel, as set forth below:
                                                           TZ- Mr OP
    (1) Iarussi shall be placed on probation for one year from the date of this
       order;
    (2) During his probationary period, Iarussi shall be required to submit
       to drug and/or alcohol testing within twenty-four (24) hours of a
       request to do so by the Office of Bar Counsel; and
    (3) Iarussi shall pay the costs of the reinstatement proceeding,
       including $2,500 under SCR 120, within 90 days of the date of this
       order, if he has not done so already.
            With these conditions, we hereby reinstate Joseph B. Iarussi to
the practice of law in Nevada effective on the date of this order. See SCR
116(5) (allowing for conditions on reinstatement).
            It is so ORDERED.




                         Parraguirre


                                                 A/.4.4$G4.0           , J.
                                            Stiglich


                                                                       , J.
                                            Silver



                                            Herndon


      Chair, Southern Nevada Disciplinary Board
      Adam M. Vander Heyden
      Bar Counsel, State Bar of Nevada
      Executive Director, State Bar of Nevada
      Admissions Office, U.S. Supreme Court


                                       2